Filed 4/30/21
                IN THE SUPREME COURT OF
                       CALIFORNIA

                             THE PEOPLE,
                        Plaintiff and Respondent,
                                    v.
                           BYRON WILSON,
                        Defendant and Appellant.

                                 S087533

                   Los Angeles County Superior Court
                               BA164899




                   ORDER MODIFYING OPINION

THE COURT:
      The opinion in this matter, filed April 12, 2021, is modified as
follows:
      In the second full paragraph on page 14, the second sentence,
beginning “The wallet held,” is modified to read:
       The wallet held, among other contents, a business card from
       a gun store, which listed prices for Glock 26 and Glock 30
       firearms.
       This modification does not affect the judgment.




                                      1